DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 5-6, filed 5/19/2021, with respect to claims 1-8 have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Peterson on 7/27/2021. The application has been amended as follows: 

Claims filed on 5/19/2021 have been amended as follows:
1. (Currently Amended) A battery, comprising: 
a first electrode, including:
 a fiber cloth wherein the fibers include a metal core and a smooth metal oxide surface; 
wherein the metal core is crystalline and the metal oxide surface is amorphous;

an electrolyte in contact with both the first electrode and the second electrode.

Claims 9 and 10 have been canceled.

4.	This application is in condition for allowance except for the presence of claims 5-8 directed to invention non-elected without traverse.  Accordingly, claims 5-8 have been cancelled.
Reasons for Allowance
5.	Claims 1-4 and 11 are allowed and have been re-numbered 1-5.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a battery comprising a first electrode, including a fiber cloth wherein the fibers include a metal core and a smooth metal oxide surface; wherein the metal core is crystalline and the metal oxide surface is amorphous; a second electrode; and an electrolyte in contact with both the first electrode and the second electrode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.